 WESTERN MARINE ELECTRONICSWestern Marine Electronics, Inc. and InternationalAssociation of Machinists and Aerospace Work-ers, Local Lodge No. 79, AFL-CIO. Cases 19-CA-12170 and 19-CA-12221July 29, 1981DECISION AND ORDEROn December 12, 1980, Administrative LawJudge Richard D. Taplitz issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and the General Counsel filed abrief in support of the Administrative Law Judge'sDecision.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge andto adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, WesternMarine Electronics, Inc., Seattle, Washington, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommended' The Administrative Law Judge's Decision contains some apparentlyinadvertent or inconsistent statements which do not, however, affect theresults herein. First, the Administrative Law Judge at fn. 9 of his Deci-sion based a finding that Supervisor Thom told employee Jarvis that, ifBlakey found out that it was true that Jarvis was involved in organizingmeetings, Jarvis would be fired, on the credited testimony of Jarvis. TheAdministrative Law Judge notes Thom denied that he told people thatthey would be fired. but concludes, in the last sentence of that footnote,that while Thom on his own behalf may have told anyone that thatperson would be fired, he credited Jarvis that Thom did in effect pass onthe information that he had received from Blakey to Jarvis It is apparentfrom the context of that footnote that the word "not" was inadvertentlyomitted from the statement "While Thom, on his own behalf, may [not]have told anyone that that person would be fired ....' Second, the Ad-ministrative Law Judge in the first full paragraph of the section entitled"4. The Alleged Surveillance" refers to a December 20 meeting, when itis likewise apparent that he in fact means the March 20 meeting other-wise discussed in that section. Finally, in the last paragraph of the sectionentitled ". The Interrogation and Threats" in the Administrative LawJudge's Analysis and Conclusions, he states that Blakey had threatened tofire Jarvis if Jarvis engaged in union activity and that that threat waspassed on to Jarvis by Supervisor Blakey. Based on the facts as found bythe Administrative Law Judge, it is apparent that Blakey's threat waspassed on to Jarvis by Supervisor Thom.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 The Administrative Law Judge failed to include the appropriate rein-statement language in his recommended notice. Accordingly, e herebymodify the notice to conform with the recommended OrderMember Jenkins would compute interest on Respondent's backpay ob-ligation in accordance with his partial dissent in Olvmpic Medical Corpo-ration. 250 NLRB 146 (1980).257 NLRB No. 57Order, except that the attached notice is substitutedfor that of the Administrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise dis-criminate against any employee for engagingin activity on behalf of International Associ-ation of Machinists and Aerospace Workers,Local Lodge No. 79, AFL-CIO.WE WILL NOT coercively interrogate anyemployee about union activities.WE WILL NOT threaten any employee withdischarge because of his union activity.WE WILL NOT engage in surveillance of theunion activities of any of our employees.WE WILL NOT transfer any employee to aless desirable job because he processes a griev-ance.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them inSection 7 of the Act.WE WILL offer John Daughters immediateand full reinstatement to his former job in themachine shop or, if that job no longer exists,to a substantially equivalent job, without prej-udice to his seniority or other rights and privi-leges previously enjoyed, and make him wholewith interest.WE WILL offer Bruce Jarvis immediate andfull reinstatement to his former job or, if thatjob no longer exists, to a substantially equiva-lent job, without prejudice to his seniority orother rights and privileges previously enjoyed,and make him whole with interest.WESTERN MARINE ELECTRONICS,INC.DECISIONSTATEMENT OF THE CASERICHARD D. TAPI.ITZ, Administrative Law Judge:This case was heard on August 26, 1980, at Seattle,Washington. The charges in Cases 19-CA-12170 and 19-CA-12221 were filed respectively on March 7 andMarch 29, 1980. by International Association of Machin-ists and Aerospace Workers, Local Lodge No. 9, AFL-CIO, herein called the Union. The complaint, whichissued on April 28, 1980, alleges that Western MarineElectronics, Inc., herein called the Company, violatedSection 8(a)(1) and (3) of the National Labor Relations361 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, as amended. The Company, through its attorneys,Perkins, Coie, Stone, Olson, and Williams, filed ananswer to the complaint dated April 30, 1980, admittingsome of the allegations of the complaint and denyingothers.'IssuesThe primary issues are:I. Whether the Company through its agents violatedSection 8(a)(l) of the Act by threatening and interrogat-ing employees concerning their union activity, by engag-ing in surveillance of union activities, and by transferringJohn Daughters to a less desirable job because he proc-essed a grievance.2. Whether the Company violated Section 8(a)(3) and(I) of the Act by discharging John Daughters and BruceJarvis because they engaged in union activity.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs.Though given timely notice of the hearing, the Companydid not appear or participate at the hearing. No briefswere filed.Upon the entire record of the case and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYThe Company, a Washington corporation with anoffice and place of business in Seattle, Washington, is en-gaged in the business of manufacturing industrial electri-cal controls and marine electronic equipment. During the12 months immediately preceding issuance of the com-plaint the Company had gross sales of goods and servicesvalued in excess of $500,000. During the same period oftime the Company sold and shipped goods or providedservices from its facilities within Washington to custom-ers outside Washington, or sold and shipped goods orprovided services to customers within Washington,which customers were themselves engaged in interstatecommerce by other than indirect means, of a total valueof in excess of $50,000. The complaint alleges, theanswer admits, and I find that the Company is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOI.VEDThe complaint alleges, the answer admits, and I findthat the Union is a labor organization within the meaningof Section 2(5) of the Act.'On August 19, 1980, that law firm notified the Regional Director forRegion 19 that it was withdrawing as representative of the Company.111. THE ALLEGED UNFAIR LABOR PRACTICESA. The Sequence of Events1. BackgroundSometime prior to 1974 the Union had contractual re-lations with a small machine shop firm known as A.O.G.The Respondent, Western Marine Electronics, buildsmarine electronic equipment including a line of sonar forcommercial fishing. Western Marine Electronics pur-chased A.O.G. and A.O.G. ceased to exist except as a di-vision of Western Marine Electronics. The machine shopoperation was then performed on Western Marine Elec-tronics premises. Two or three employees were em-ployed in that machine shop operation. In 1974 the Com-pany entered into a collective-bargaining agreement withthe Union which covered those employees. In 1977 theCompany refused to enter into a new contract on theground that A.O.G. no longer existed. After a strike andvarious NLRB proceedings a contract was entered intobetween the Union and A.O.G. Manufacturing, Divisionof Western Marine Electronics Company. That contract,which was executed on April 27, 1978, was effective byits terms from April 1, 1977, until April 1, 1980. It cov-ered various classifications of employees as specified inan appendix to that contract. All of the classifications re-lated to the machine shop operation. The Company hasabout 3 employees in the machine shop operation andabout 50 production employees in other aspects of its op-eration.2. The Daughters grievance and his transferJohn Daughters was employed by the Company fromlate October 1979 until he was discharged on February27, 1980. Though he did not have prior experience as amachine operator he worked in the Company's machineshop operating various machines. While he was workinghe took machinist's courses at Seattle Central Communi-ty College two evenings a week. His supervisor, KurtCorraline,2encouraged him to take the courses and toldhim that they would go well with the type of work hewas doing. When Daughters had been working for 90days, Corraline gave him a written evaluation dated Jan-uary 24, 1980. The overall evaluation was "definitelyabove average." Corraline wrote on the evaluation:John's interest in machine work combined with hismechanical abilities and on-the-job training havebrought him to a skill level that is above averagebased upon his experience and time on the job. Re-petitive operations are mastered in a very short timeand machine set-ups can normally be handled byJohn after he has been shown only once how to dothem. John has taken it upon himself to attendMach. Shop Tech. classes which will without adoubt enable him to perform additional skilled workas he learns techniques for doing so.2Corraline was vice president in charge of operations and an admittedsupervisor.362 WESTERN MARINE ELECTRONICSDuring the evaluation interview Corraline asked Daugh-ters whether he would be interested in operating a plas-tics machine. That involved fairly skilled work. Daugh-ters said that he preferred to stay where he was and Cor-raline said that it was fine and he could stay in the ma-chine shop.Shortly after he began work Daughters learned fromthe other two employees in the machine shop, Ken Win-press and Richard Szadowski, that the machine shop wascovered by a union contract. He was being paid less thanany scale set forth in the contract and was not receivingcontract benefits, but he decided not to take any actionduring the first 90 days because the Company had a pro-bationary period.Shortly after the 90-day probationary period endedDaughters went to the union office and spoke to theUnion's directing business representative, Ed Bernosky.He told Bernosky the type of work he was doing andsaid that he felt he was covered by the contract in a spe-cialist classification. Bernosky agreed with him and sug-gested that he file a grievance. He did file a grievanceand the same day he joined the Union.By letter dated February 1, 1980, Bernosky notifiedthe Company that Daughters was not receiving the cor-rect rate of pay under the contract and was not receivingthe proper welfare benefits. The letter requested that agrievance meeting be scheduled. On February 12, 1980,Corraline wrote to Bernosky saying that Daughters wasperforming traditional Western Marine Electronics workand was not part of the traditional machinists bargainingunit. After a further exchange of correspondence a griev-ance meeting was scheduled for February 19, 1980.About February 12, 1980, the Company's president,Bruce Blakey,3approached Daughters on the shop floor.Blakey asked Daughters when he joined the Union andDaughters replied that it was 2 weeks before. Blakeysaid that it was the Company's position that Daughterswas doing traditional Western Marine Electronics workand that they did not see the need for a grievance.Daughters replied that he thought he was covered bythe contract and that he intended to follow through onthe grievance procedure.The grievance meeting was held on February 19, 1980,in the Company's office area. The Company was repre-sented by Blakey and Corraline. The Union was repre-sented by Bernosky. Daughters as well as machine shopemployees Winpress and Szadowski were also there.They discussed the grievance, with Bernosky taking theposition that Daughters should be getting the properwage scale and benefits under the contract and Blakeytaking the position that Daughters was doing traditionalWestern Marine Electronics work which was not cov-ered by the contract. Bernosky pointed out that Daugh-ters was running the machines and helping with the set-ups. Blakey asked whether it would satisfy the grievanceif he took Daughters out of the machine shop and Ber-nosky responded that it would not and that they weregoing to continue to process the grievance. Blakey then3 The answer admits and I find that Blakey is a supervisor within themeaning of the Act.said that the Company was going to take Daughters outof the machine shop.On February 20, 1980, Daughters reported for work atthe machine shop as usual at 8 o'clock. A few minutesafter that Corraline told him that because of the griev-ance meeting he was being taken off the machines. Cor-raline assigned him to the paint area where there wereabout 500 sonar cases stacked up. Corraline told Daugh-ters to sand the cases and prepare them for painting.From then to the date of his discharge Daughters sandedthe sonar cases. He was paid the same rate of pay but itwas a very dusty job and was much more monotonousthan the machine shop work.At the conclusion of the February 19 grievance meet-ing Bernosky indicated that he wanted to go to the ma-chine shop to talk to the people there. Blakey said thatthe Company was involved in some highly technicalelectronic work and that he did not want strangers walk-ing around. Blakey said that if Bernosky wanted to chatwith his members he could do so upstairs in the lobby.Bernosky then went to the lobby where he spoke to theemployees. That was the first time the Company everprevented Bernosky from visiting the machine shop.Over the past years Bernosky visited the machine shopabout once every 3 months. When the Company was atits original location Bernosky used to go directly into themachine shop. After the Company moved, Bernoskyused to check into the office and tell them that he wasgoing to the machine shop and then go there. Therenever had been any objection to his visiting the machineshop. Many nonemployees are permitted to visit the ma-chine shop. About once a week groups of businessmenand customers are taken on a tour of the plant which in-cludes a visit to the machine shop. During the Fish Ex-position during the winter there are tours several times aday for a period of a week or two. The tours are gener-ally led by management people.On February 22, 1980, Bernosky wrote to Corralineasking for a step-three grievance meeting or for arbitra-tion on the grievance. On February 27, 1980, Daughterswas discharged.3. The discharge of Daughters and Jarvis and thealleged coercive remarksAfter Daughters filed his grievance and joined theUnion he spoke to a number of employees in the non-union sector of the plant about joining the Union. Onabout February 14, 1980, Daughters, and another em-ployee, Joe Schindler, met with union organizer Bill Pat-rick at the union office. They spoke about organizing thenonunion sector of the Company. Patrick suggested thatthere be 8 or 10 people on an in-plant organizing com-mittee. He gave Daughters and Schindler authorizationcards for them to use in recruiting other people. Theyscheduled a union meeting for February 21, 1980, inDaughters' home. Before the February 21 meetingDaughters spoke to at least six employees and some ofthem signed authorization cards. He invited them all to363 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe February 21 meeting at his house. Bruce Jarvis4wasone of the employees who signed a union card andagreed to attend the first meeting at Daughters' house.On February 21, 1980, Daughters, Jarvis, and severalother employees met with union organizer Patrick atDaughters' home. They discussed the organization of theplant and Patrick gave them all authorization cards todistribute. They also agreed to meet weekly at Daugh-ters' home. Thereafter Daughters and Jarvis passed outcards during lunch breaks and after work.Sometime after the union activity began CompanyPresident Blakey told Supervisor Dan Thom5that he(Blakey) wanted to fire Jarvis because he felt that Jarviswas involved in the union organizing. Thom replied thathe did not think that Jarvis was involved.6About the same date Thom was at a prayer meetingwhich was attended by company employee Jones. Jonesspoke about union organizing and Thom asked him whowas doing it. Jones replied that Joe Schindler was tryingto get people signed up for the Union. 7 On or about Feb-ruary 25, 1980, Schindler and Jarvis were in the glueroom when Supervisor Thom asked Schindler to stepoutside and talk to him. Thom told Schindler that Joneshad said that he (Schindler) was trying to get peoplesigned up for the Union and he asked Schindler whetherit was true.8On or about February 26 Thom had a conversationwith Jarvis and Schindler in the glue room. Thom askedSchindler who was passing out authorization cards.Schindler did not tell him.On February 27, 1980, Blakey discharged Daughters.Blakey escorted him to his office, told him that he didnot need a painter and that he was letting him go.Daughters asked whether he would be given a letter forunemployment purposes saying that he had been laid offand Blakey replied that they did not give such letters.The usual payday is a Friday and Daughters was dis-charged on Wednesday. At the time of his discharge hewas given a final check which paid him for some timebeyond that Wednesday. At the time of the layoffDaughters was about halfway finished with the pile ofsonar cases that he had been assigned to work on. In ad-dition there was a backlog of cases in the storage room.4 Jarvis was employed by the Company in its glue room from January1979 until his discharge on about March 3, 1980. He prepared elementsfor fabrication. It took about 6 months to learn that work. He receivedevaluations at the end of 60 days, 6 months, and 1 year and nothing ad-verse was said about him on any of his evaluations. His starting pay was$3.20 an hour and he received a number of increases to $4.55 an hour. Atthe I-year evaluation on February 7, 1980, he was given an overall evalu-ation of "outstanding."s The answer admits and I find that Thom was a supervisor within themeaning of the Act.b This finding is based on the uncontradicted testimony of Thom whowas subpenaed as a witness for the General Counsel.' These findings are also based on the credited testimony of Thom.Patrick, Daughters, and Jarvis testified that Jones reported to them at asubsequent union meeting that he had informed supervisors during thatprayer meeting of other union activities. I have not relied on that hearsayevidence.i This finding is also based on the credited testimony of Thom. Jarvistestified that Schindler came back into the room and reported to him cer-tain remarks made by Thom. I have not relied on that hearsay testimony.Union organizer Patrick held another meeting atDaughters' home on February 28, 1980. Daughters,Jarvis, and other employees attended that meeting.On March 3, 1980, Supervisor Thom spoke to Jarvisand Schindler in the glue room. Thom said that Blakeyhad heard that Jarvis was involved in organizing meet-ings and he asked Jarvis whether it was true. Jarvis saidthat they should not discuss it. Thom then said that ifBlakey found out that it was true Jarvis would be fired. Later, on March 3, Jarvis was told to get his stuff andto report to Blakey's office. Blakey accused Jarvis ofwriting graffiti about him in the men's room and of writ-ing obscenities on a copy of a bonus plan. t' Jarvis deniedthe accusation." Blakey then said that they had found afalsification on Jarvis' employment application, that hewas terminated, and that they would mail him hischeck. Jarvis was not shown the actual employmentapplication that he was accused of falsifying.4. The alleged surveillanceOn March 12, 1980, union organizer Patrick met withDaughters, Jarvis, and other employees at the Bow TieTavern. At that meeting they decided that Daughtersand Jarvis would pass out handbills outside the Compa-ny's premises and that they would have another meetingat Daughters' home on March 20, 1980. It was also de-cided at that meeting that Patrick and Jarvis would waitin a parking lot outside of the restaurant known as Dag'sto give employees rides to the December 20 meeting.Dag's is adjacent to the Company's property. Jarvis tolda number of employees about the availability of the ride.On March 17, 1980, at about 4:30 p.m. Daughters andJarvis distributed union handbills to employees outsidethe company plant. They told employees about thescheduled meeting for March 20 and also told themabout the availability of a ride at Dag's. While they werehandbilling, Blakey came out of the plant, stood in themiddle of the door, called them creeps, told them toshove off, and threatened to call the police. Two peoplestood next to Blakey with notepads and pencils. Daugh-ters said that they had the right to be there because itwas a public sidewalk. Daughters and Jarvis continued intheir effort to distribute handbills, but Blakey stood thereand the employees refused to take the handbills. Daugh-ters and Jarvis again distributed handbills on March 19.9 This finding is based n the credited testimony of Jarvis. Thom in histestimony denied that he told people that they would be fired. However,he acknowledged that the president of the Company, Blakey, told himthat he (Blakey) wanted to fire Jarvis because he felt that Jarvis was in-volved in the union organizing. While Thom, on his own behalf, mayhave told anyone that that person would be fired, I credit Jarvis and findthat Thom did in effect pass on the information that he had receivedfrom Blakey to Jarvis.lo Shortly before, the Company had instituted certain production goals.At that time Blakey had a broken leg and walked in a cast with the helpof crutches. The graffiti referred to said, "My goal is to break Bruce Bla-key's other leg." The writing on the bottom of the copy of the bonusplan said, "F-the bonus plan."" Jarvis credibly testified that he did not write any graffiti.A Jarvis credibly testified that he was not aware of any falsification onhis application though it was possible that he had inadvertently mademinor mistakes with regard to exact dates of certain prior employment.364 WESTERN MARINE ELECTRONICSOnce again they informed employees about the sched-uled meeting and the availability of a ride at Dag's.At or about 4:15 p.m. on March 20, 1980, Patrick andJarvis were sitting at a table in Dag's waiting for em-ployees to give them a ride to Daughters' house. Em-ployee Schindler had agreed to meet them there. Theysaw Schindler approach Dag's in the parking lot andthen walk away. Jarvis went outside and asked Schindlerwhat was going on. Schindler said that he did not wantto lose his job and when Jarvis asked him what he meantSchindler pointed over his shoulder at Blakey, who waswalking into Dag's parking lot. Schindler told Jarvis tokeep going and that he would call him later. Jarvis thenwent back into Dag's and sat next to Patrick. Blakeycame into Dag's and stood there for about 30 secondsuntil Patrick approached him and told him that it wasagainst the law for him to follow union people who weretrying to organize. Though Patrick had not made anythreatening gesture to Blakey, Blakey replied by sayingthat if Patrick hit him he would charge him with assault.Patrick went back to the table and told Jarvis that theymight as well leave. Blakey then walked over to themand asked Patrick who he was. Patrick offered him abusiness card. Blakey looked at it and said that he didnot want to dirty his hands. Blakey then went to themiddle of Dag's and stood there for a minute. He boughta soft drink'3and stood there with it until Patrick andJarvis left. As Patrick and Jarvis were driving out of theparking lot they saw Blakey leave Dag's and stand inDag's parking lot talking to a clerical employee.It is about 120 feet up a substantial grade from theCompany's office to the entrance to Dag's parking lotand then about another 100 feet through the parking lotto the entrance of the restaurant. Blakey made that tripon crutches with his broken leg in a cast.B. Analysis and Conclusions1. The interrogation and threatsOn or about February 25, 1980, Supervisor Thomasked employee Schindler whether Schindler was tryingto get people signed up for the Union. On or about Feb-ruary 26, Thom, in the presence of employee Jarvis,asked Schindler who was passing out union authorizationcards. On or about March 3, Thom asked Jarvis whetherJarvis was involved in union organizing meetings.Particularly in the light of the other unfair labor prac-tices found below, those interrogations were coerciveand interfered with the employees' Section 7 rights inviolation of Section 8(a)(1) of the Act. 14In the course of his interrogation of Jarvis on March3, 1980, Supervisor Thom told Jarvis that if CompanyPresident Blakey found out that he (Jarvis) was involvedin union organizing activities he would be fired. Blakeyhad threatened to fire Jarvis if Jarvis engaged in unionactivity and that threat was passed on to Jarvis by Su-pervisor Thom. The threat was violative of Section8(a)(1) of the Act.13 There are several soft drink machines located in the Company'splant.J4 PPG Indutris. Inc., Lexington Plant. Fiber Glass Division, 251 NLRB1146 (1980); Pacific Intermountain Express, 250 NLRB 1451 (1980)2. The Company's refusal to allow UnionRepresentative Bernosky to visit the machine shopAt the close of the grievance meeting on February 9,1980, union business representative Bernosky indicated toCompany President Blakey that he (Bernosky) wanted togo to the machine shop to talk to the people there.Blakey refused to allow Bernosky to go to the machineshop but he agreed to allow Bernosky to talk to the em-ployees at another location in the plant. Bernosky thendid talk to those employees. Bernosky had been allowedto visit the machine shop in the past and Blakey's assert-ed reasons for not wanting him to go to the machineshop at that time were spurious. However, I do not be-lieve that this incident is significant enough to involve aviolation of law. Bernosky wanted to talk to the employ-ees and he was permitted to do so. Bernosky did not tellBlakey that it was necessary for him to go to the ma-chine shop in order to process a grievance. With regardto unilateral changes affecting the bargaining unit, thereis no refusal-to-bargain allegation in the complaint.3. The surveillanceOn March 17 and again on March 19, 1980, Daughtersand Jarvis distributed union handbills outside the Compa-ny's plant. They told a number of employees that anyonewho wanted a ride to the union meeting on March 20could get one at Dag's restaurant. Company PresidentBlakey was present when the handbilling took place.Though there is no direct evidence that Blakey over-heard any remarks about the ride to the meeting, compa-ny representatives did make a concerted effort to keepabreast of what was happening concerning union mattersby engaging in unlawful interrogation.After work on March 20 employee Schindler went toDag's to get a ride to the meeting. Blakey walked toDag's behind Schindler and because of that Schindler didnot accept the ride. Under all the circumstances an infer-ence is warranted that Blakey was involved in surveil-lance of his employees' union activities at Dag's. Consid-ering the fact that he had a broken leg and was walkingon crutches it is most unlikely that he would have takenthe long uphill trip to Dag's simply to buy a soft drinkthat he could have obtained in his own plant. His con-duct in standing in Dag's until Patrick and Jarvis leftalso indicated that he was concerned with union activityrather than beverages. In a similar vein his remark toPatrick that he did not want to dirty his hands by look-ing at Patrick's union business card indicated that hisconcern was for other than refreshment. The Companyhas not come forth with any evidence to rebut the infer-ence that Blakey was engaged in surveillance of unionactivity. I find that the Company violated Section 8(a)(1)by engaging in surveillance of its employees' union activ-ities.4. The removal of Daughters from the machineshopDaughters, through his union representative, processeda grievance against the Company in which he contendedthat he was not receiving the pay and benefits called for365 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder a collective-bargaining agreement. The processingof such a grievance is a protected activity under the Act.At the grievance meeting on February 19, 1980, Compa-ny President Blakey told Daughters that he (Daughters)was going to be taken out of the machine shop becausethe grievance was being pressed. The next day Supervi-sor Corraline transferred Daughters from the machineshop to the dusty, monotonous job of sanding sonarcases. Corraline told Daughters that he was being trans-ferred because of the grievance meeting. By transferringDaughters to a less desirable job because he processed agrievance under a collective-bargaining agreement, theCompany violated Section 8(a)(1) of the Act.5. The discharge of DaughtersAs indicated by Supervisor Corraline's written evalua-tion of Daughters, which was given a month before thedischarge, the Company considered Daughters to be avery good and competent employee. Daughters' difficul-ties arose only after he filed his grievance and joined theUnion. Blakey was extremely antagonistic towardDaughters because Daughters processed the grievanceand that antagonism manifested itself in the Company'sunlawful transfer of Daughters out of the machine shop.Blakey also knew that Daughters was a member of theUnion. On or about February 12, 1980, Blakey interro-gated Daughters concerning his union membership andDaughters acknowledged that he was a member. OnceBlakey transferred Daughters out of the machine shopDaughters was, in Blakey's eyes, a union member in thenonunion sector of the plant." The Company's virulenthostility toward unionization in the nonunion sector ofthe plant was manifested by the unlawful interrogation,threats, and surveillance described above.16 Two weeksafter Daughters acknowledged to Blakey that he was aunion member Daughters was discharged. The dischargetook place in the middle of a payroll period when therewas a substantial amount of work still to be done.The General Counsel has made out a prima facieshowing sufficient to support the inference that the Com-pany discharged Daughters because of his union activi-ty. '7 The Company has offered no evidence to rebut thatprima facie showing. I therefore find that the Companyviolated Section 8(a)(3) and (1) of the Act by dischargingDaughters because of his union activity." It is likely that the Company learned of Daughters other union activ-ities. Daughters was a key organizer for the Union and held meetings athis home. When. as here, a company interrogates employees about unionactivities and engages in surveillance of such activities it is not unreason-able to assume that it obtains some information in that regard. Howeverthe Company's subsequent conduct toward Daughters is explainable interms of the Company's animosity toward union members in the nonor-ganized sector of the plant even if the Company did not know thatDaughters was a key union activist."6 In addition, as is set forth below in the discussion of Jarvis' dis-charge. Company President Blakey told Supervisor Thom that he(Blakey) wanted to fire a union activist and Thom told that employeethat he would be fired if Blakey found out that he had engaged in unionactivity." See Wright Line. a Division of Wright Line, Inc.. 251 NLRB 1083(1980); Weather Tamer. Inc. and Tuskegee Garment Corporation. 253NLRB 293 (1980).6. The discharge of JarvisJarvis worked for the Company for over a year. Hereceived pay raises and an overall evaluation of "out-standing."Jarvis attended union meetings at Daughters' houseand passed out union authorization cards during lunchbreaks and after work.As is set forth above, the Company harbored a viru-lent animosity against employees who engaged in unionactivities and demonstrated that animosity through un-lawful interrogation, threats, and surveillance as well asby the unlawful transfer and discharge of Daughters.Company President Blakey suspected that Jarvis wasinvolved in the union organizing. He told SupervisorThom that he (Blakey) wanted to fire Jarvis because hefelt that Jarvis was involved in the union organizing.Thom replied that he did not think Jarvis was involved,and the discharge did not take place at that time.On March 3, 1980, Thom told Jarvis that Blakey hadheard that he (Jarvis) was involved in organizing meet-ings and he asked Jarvis whether it was true. Jarvis nei-ther confirmed nor denied it and simply said that theyshould not discuss it. Thom then said that if Blakeyfound out that it was true Jarvis would be fired. Thesame day Jarvis was discharged. At the terminal inter-view Blakey accused Jarvis of writing graffiti and thentold him he was discharged for falsifying his applicationfor work. However, no evidence was offered to provethat those accusations were true or that Blakey believedthem to be true.The General Counsel has made a prima facie showingsufficient to support the inference that the Company dis-charged Jarvis because of his union activity. The Com-pany has offered no evidence to rebut that inference. Ifind that the Company violated Section 8(a)(3) and (1) ofthe Act by discharging Jarvis because of his union activi-ty.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Company set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States, and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Company discharged Daughtersand Jarvis in violation of Section 8(a)(3) and (1) of theAct, I recommend that the Company be ordered to offerthem reinstatement and to make them whole for any lossof wages and other benefits resulting from their dis-charges by payment to each of them of a sum of moneyequal to the amount he normally would have earned as366 WESTERN MARINE ELECTRONICSwages and other benefits from the date he was dis-charged to the date on which reinstatement is offered,less net earnings during that period. The amount of back-pay shall be computed in the manner set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), with interestthereon to be computed in the manner prescribed in Flor-ida Steel Corporation, 231 NLRB 651 (1977).'4It is further recommended that the Company be or-dered to preserve and, upon request, make available tothe Board or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay due.CONCLUSIONS OF LAW1. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The Company violated Section 8(a)(l) of the Actby:(a) Coercively interrogating employees about union ac-tivities.(b) Threatening an employee with discharge becauseof his union activity.(c) Engaging in surveillance of the union activities ofits employees.(d) Transferring an employee to a less desirable job be-cause he processed a grievance.4. The Company violated Section 8(a)(3) and (1) of theAct by discharging Daughters and Jarvis because oftheir union activity.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thiscase, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER'9The Company, Western Marine Electronics, Inc., Seat-tle, Washington, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Discharging or otherwise discriminating againstany employee for engaging in activity on behalf of Inter-' See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).'g In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions. and Order, and all objections theretoshall be deemed waived for all purposes.national Association of Machinists and Aerospace Work-ers, Local Lodge No. 79, AFL-CIO.(b) Coercively interrogating any employee about unionactivities.(c) Threatening any employee with discharge becauseof his union activity.(d) Engaging in surveillance of the union activities ofany of its employees.(e) Transferring any employee to a less desirable jobbecause he processes a grievance.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer John Daughters immediate and full reinstate-ment to his former job in the machine shop or, if that jobno longer exists, to a substantially equivalent job, with-out prejudice to his seniority or other rights and privi-leges, and make him whole, with interest, for lost earn-ings in the manner set forth in the section of this Deci-sion entitled "The Remedy."(b) Offer Bruce Jarvis immediate and full reinstatementto his former job or, if that job no longer exists, to a sub-stantially equivalent job, without prejudice to his senior-ity or other rights and privileges previously enjoyed, andmake him whole, with interest, for lost earnings in themanner set forth in the section of this Decision entitled"The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay due.(d) Post at its Seattle, Washington, place of businesscopies of the attached notice marked "Appendix."20Copies of the notice, on forms provided by the RegionalDirector for Region 19, after being duly signed by its au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby it to ensure that said notices are not altered, defaced,or covered by any other material.(e) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps it has taken to comply herewith.'0 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read " Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."367